         Case 8-17-08081-reg         Doc 40   Filed 01/04/19   Entered 01/04/19 15:05:28




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
In re:
                                                       Chapter 11
FEDERATION EMPLOYMENT AND
GUIDANCE SERVICE, INC. d/b/a FEGS,                     Case No. 15-71074(REG)

                         Debtor.
ROBERT N. MICHAELSON, solely in his                    Adv. Proc. No. 17- 08081 (REG)
capacity as TRUSTEE OF THE FEGS
CREDITOR TRUST,


                        Plaintiff,

           vs.

OXFORD HEALTH PLANS,

                        Defendant.


                                     CERTIFICATE OF SERVICE
STATE OF NEW YORK                     )
                                      )
COUNTY OF NEW YORK                    )


          I, La Asia S. Canty, am over the age of eighteen years, am employed by Pachulski Stang

Ziehl & Jones LLP. I am not a party to the within action; my business address is 780 Third

Avenue, 34th Floor, New York, New York 10017-2024.

          On December 28, 2018, I caused the Notice and Motion of the Trustee of the FEGS

Creditor Trust, Pursuant To Fed. R. Bankr. P. 9019, For Entry of an Order Approving

Settlement [Docket No. 37] to be served on the attached service list.

          Please note that the Notice of Hearing on the Motion of the Trustee of the FEGS Creditor

Trust, Pursuant To Fed. R. Bankr. P. 9019, For Entry of an Order Approving Settlement [Docket

No. 1134 in Bankruptcy Case No. 15-71074] and the related certificate of service [Docket No.
      Case 8-17-08081-reg        Doc 40     Filed 01/04/19     Entered 01/04/19 15:05:28




39] evidencing that notice of hearing and the opportunity to object was given to all creditors in

Bankruptcy Case No. 15-71074, were also filed.


                                                       /s/ La Asia S. Canty
                                                           La Asia S. Canty
       Case 8-17-08081-reg   Doc 40   Filed 01/04/19   Entered 01/04/19 15:05:28




SERVED BY UNITED STATES MAIL:

OFFICE OF THE UNITED STATES TRUSTEE
ATTN: STAN Y. YANG, ESQ.
ALFONSE M. D’AMATO U.S. COURTHOUSE
560 FEDERAL PLAZA
CENTRAL ISLIP, NY 11722

SERVED BY EMAIL

ERIC S. GOLDSTEIN
EGOLDSTEIN@GOODWIN.COM

STEPHEN M. FORTE
SFORTE@GOODWIN.COM

LATONIA C. WILLIAMS
LWILLIAMS@GOODWIN.COM




DOCS_NY:38520.1 27436/003
